Case 1:19-cr-10080-NMG Document 1087-11 Filed 04/17/20 Page 1 of 4




            EXHIBIT K
              Case 1:19-cr-10080-NMG Document 1087-11 Filed 04/17/20 Page 2 of 4


FD-941 (2-26-0 I)




                     CONSENT TO SEARCH COMPUTER(S)

                    I,   - \ (l                                                           , have been asked by Special Agents of the

       Federal Bureau of Investigation (FBI) to permit a comp ete search by the FBI or its designees of any and all computers,

       any electronic and/or optical data storage and/or retrieval system or medium, and any related computer peripherals,

       described below:


       CPU Make, Model & Serial Number (if available)

              Tfa'l[ I                                          <6088
       Storage or Retrieval Media, Computer Peripherals




       and located at - - - - -- -- - - - - - - - - - - - - - - - - - -- - - -- - ' which I own, possess,

        control, and/or have access to, for any evidence of a crim e or other violation of the law. The required passwords, logins,

       and/or specific directions for computer entry are as fo llows : - - - - - - - - - - -- - - -- - - - -- - -

                    1 have been advised of my right to refuse to cbnsent to this search, and I give permission for this search, freely

       and voluntarily, and not as the result of threats or pro ises of any kind.

                    I authorize those Agents to take any evidence discovered during this search, together with the medium in/on which

       it is stored, and any associated data, hardware, software and computer peripherals.




       Date

        o' / o3(a.01q
       Date




                                                                            Location




                                                                                                                    SINGER-VOL016-005193
                Case 1:19-cr-10080-NMG Document 1087-11 Filed 04/17/20 Page 3 of 4

                                                   '·


 -   -      -    - -- - - -            -    -     -- G:l>' U.S.GO~~RINTING OFFICE: 2015-391-063

FD-597 (Rev. 4-13-2015)                                                                                                                Page _       _ _ of _   _,____

                                      UNITED STATES DEPARTMENT OF JUSTICE
                                                  FEDERAL BUREAU OF INVESTIGATION
                                                             Receipt for Property

Case ID:
           On (date)      0\ / 0 3
                            r
                                      J;;t)} Cf                      item (s) listed below were:
                                  I                                 Q, Collected/Seiz.ed
                                                                    ~    Received From

                                                                    B    Returned To
                                                                         Released To

(Name)

(Street Address)

(City)



Description ofltem (s):        \        r
                                   ~ ~ 0 Y\SL           t"
                               ser\t\\ :ft                                l-HF Y\L




RttdvodBy'         ~(SigilatUiC)
                                 ce~                                        Received From:         _·. .: . .~.J.>. ;){\<.i.4. ._/_   _    _    _ _ _ _ __
                                                                                                                                      (Signature)


Printed Nameffitle:        OOt\-\ un Cedr 0 n...t.                          Printed Nameffitle: _}7...L...!-.1.:._N
                                                                                                               _ __ __ _ __ _
                                                                                                                                      SINGER-VOL016-005194
               Case 1:19-cr-10080-NMG Document 1087-11 Filed 04/17/20 Page 4 of 4



                                                      G:l)' U.S.GOVERNMENTPRINTINGOFFICE: 2015-391-063


FD-597 (Rev. 4-13-2015)                                                                                               Page _ _ _ of _ __


                                    UNITED STATES DEPARTMENT OF JUSTICE
                                                 FEDERAL BUREAU OF INVESTIGATION
                                                              Receipt for Property

Case ID:
           On(date)       0\   /o3/a<Jl9                              item (s) listed below were:
                               T    I                                 D   Collected/Seiz.ed
                                                                      D   Received From
                                                                      ~ Returned To
                                                                      D   Released To

(Name)     ~--4-------------;;:----------------------~
(Street Address)
                   -------------:---:--------------------~


(City)   ------------~---------------------


Description ofltem (s):        \   ~borJL             1   T
                               S"er-lql          #-                              -\-\ F <(K.




Received By:
                                   (Signature)
                                                                                RttrivedFrom'            ~-          (Si     )


Printed Name!fitle:            -F1 I\)                                          Printed Name!fitle:      )/')   n i+l u fl   rPnl rnY\..Q
                                                                                                                      SINGER-VOL016-005195
